DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 & 15 is objected to because of the following informalities:  “wherein the determining of a work state of the self-propelled work vehicle comprises : classifying sequences of data from one or more onboard sensors into different predetermined work states ; receiving input signals from at least one of the one or more onboard sensors ; and predicting the work state based a comparison of the received input signals to the classified sequences of data” should be changed to --classifying sequences of data from the one or more onboard sensors into different predetermined work states; receiving the input signals from at least one of the one or more onboard sensors; and predicting the work state based on a comparison of the received input signals to the classified sequences of data--.  Appropriate correction is required.
Claims 3 & 16 is objected to because of the following informalities:  “for a particular predicted work state comprising : determining a current parameter or operation based on input signals from at least one of the one or more onboard sensors ; predicting a next parameter or operation corresponding to the predicted work state and the determined current parameter or operation ; and generating the control signal for controlling at least the second parameter or operation of the self - propelled work vehicle based on the predicted next parameter or operation” should be changed to -- for a particular predicted work state comprising : determining a current parameter or operation based on the input signals from at least one of the one or more onboard sensors ; predicting a next parameter or operation corresponding to the predicted work state and the determined current parameter or operation; and generating the control signal for controlling at least the second parameter or operation of the self-propelled work vehicle based on the predicted next parameter or operation --.  Appropriate correction is required.
Claims 4 & 17 is objected to because of the following informalities:  “classifying sequences of operator commands and data from one or more onboard sensors into different predetermined work states ; receiving a sequence comprising at least one operator command and at least one input signal from an onboard sensors ; and predicting the work state based a comparison of the received sequence to the classified sequences of opera tor commands and data” should be changed to --classifying sequences of operator commands and data from the one or more onboard sensors into different predetermined work states ; receiving a sequence comprising at least one operator command and at least one input signal from the onboard sensors ; and predicting the work state based on a comparison of the received sequence to the classified sequences of operator commands and data--.  Appropriate correction is required.
Claims 5 & 18 is objected to because of the following informalities:  “wherein the generated control signal is configured to control movements of at least one work implement , based on a detected position of the at least one work implement and further responsive to the one or more operator commands and the determined work state” should be changed to -- wherein the generated control signal is configured to control movements of the at least one work implement , based on a detected position of the at least one work implement and further responsive to the one or more operator commands and the determined work state.--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0003171A1 (“GE”).
As per claim 1 GE discloses
A method of controlling one or more aspects of a self-propelled work vehicle comprising a plurality of ground engaging units and at least one work implement configured for controllably working terrain (see at least GE, para. [0020]: As illustrated in FIG. 2, machine 10 may further include a control system 50 configured to monitor, classify, and control operations of machine 10 and work tool 20 (refer ring to FIG. 1). In particular, control system 50 may include a plurality of sensors, and a controller 52 that is in communication with the sensors; with interface devices 46, 48; and with powertrain 16. The sensors communicating with controller 52 may include a load sensor 54, a front grade sensor 56, a rear grade sensor 58, one or more actuator sensors 60, an engine speed sensor 62, a transmission sensor 64, combinations thereof, or any another sensor known in the art.), the method comprising: 
receiving one or more operator commands regarding at least a first parameter or operation of the self-propelled work vehicle (see at least GE, para. [0021]: Load sensor 54 may be configured to generate a signal indicative of a load carried by, moved by, or otherwise bearing on machine 10. In one example, load sensor 54 is a pressure sensor associated with any one or more of cylinders 32, 36, and 38, the signal from this sensor being used to calculate a load on the corresponding cylinder that can be related to the load carried by work tool 20. & para. [0025]: For example, sensor 64 may be a pressure sensor or a rotational speed sensor. In another example, sensor 64 may be associated with operator station 18 (e.g., for example with a shift lever in operator station 18 not shown), and configured to determine a transmission gear ratio selected by the operator. Sensor 64 may alternatively embody a different type of sensor, if desired. Signals generated by sensor 64 may be directed to controller 52 for further processing.); 
determining a work state of the self-propelled work vehicle, based at least in part on respective input signals from one or more onboard sensors (see at least GE, para. [0031]: Controller 52 (e.g., module 68) may classify the current operation of machine 10 as one of the known segments of the excavation cycle typically performed by machine 10 based on signals received from sensors 54-60 and/or interface devices 46, 48 and based on the maps stored in memory. In some embodiments, controller 52 may classify the operation based on multiple different conditions being satisfied, for example one condition associated with the Swing motion of boom 28, one condition associated with the pivoting motion and/or force of boom 28, one condition associated with the pivoting motion and/or force of stick 34, one condition associated with the pivoting motion and/or force of work tool 20, and/or one condition associated with a pattern of input movements received from the operator via interface device 46. For example, controller 52 may classify the current excavation operation as the dig operation or the move-to truck operation when a current Swing speed of machine 10 falls below or exceeds a percent of a maximum Swing speed, when the pivot speed falls below or exceeds a threshold speed value, when the pivot force is less or greater than a threshold value, and/or when the pattern of input from the operator matches or nearly matches a stored input pattern.); and 
generating a control signal for controlling at least a second parameter or operation of the self-propelled work vehicle, responsive to the one or more operator commands and the determined work state (see at least GE, para. [0036]: Controller 52 may be configured to execute instructions stored on computer readable medium to perform methods of machine control (e.g., fueling of powertrain 16) based on the past, current, and/or anticipated operations of machine 10, the total loading of machine 10, and the probability of the current operation being correctly classified. For example, when initiating raising of a fully loaded boom 28 during a classified move-to-truck segment of the excavation cycle (a situation during which speed droop of powertrain 16 normally occurs), it may be desirable to selectively increase fueling of powertrain 16 in anticipation of the speed droop to enhance machine efficiency and/or productivity. In contrast, when starting to lower boom 28 during a classified move-to trench segment (a situation during which speed overshoot normally occurs), it may be desirable to selectively decrease fueling before overspeed can occur. ). 

As per claim 2 GE discloses
wherein the determining of a work state of the self-propelled work vehicle comprises:
classifying sequences of data from one or more onboard sensors into different predetermined work states (see at least GE, para. [0029]: The current operation of machine 10 may be classified by controller 52 (e.g., by module 68) as a particular segment of the repetitive excavation cycle discussed above. For example, the current operation may be classified as one of a dig segment, a move-to-truck segment, a dump segment, and a move-to-trench segment. It is contemplated, however, that controller 52 may alternatively classify the current operation of machine 10 as another segment known in the art (e.g., a segment associated with a haul truck cycle or a dozing cycle), if desired.); 
receiving input signals from at least one of the one or more onboard sensors (see at least GE, para. [0031]: Controller 52 (e.g., module 68) may classify the current operation of machine 10 as one of the known segments of the excavation cycle typically performed by machine 10 based on signals received from sensors 54-60 and/or interface devices 46, 48 and based on the maps stored in memory. In some embodiments, controller 52 may classify the operation based on multiple different conditions being satisfied, for example one condition associated with the Swing motion of boom 28, one condition associated with the pivoting motion and/or force of boom 28, one condition associated with the pivoting motion and/or force of stick 34, one condition associated with the pivoting motion and/or force of work tool 20, and/or one condition associated with a pattern of input movements received from the operator via interface device 46.); and 
predicting the work state based a comparison of the received input signals to the classified sequences of data (see at least GE, para. [0031]: For example, controller 52 may classify the current excavation operation as the dig operation or the move-to truck operation when a current Swing speed of machine 10 falls below or exceeds a percent of a maximum Swing speed, when the pivot speed falls below or exceeds a threshold speed value, when the pivot force is less or greater than a threshold value, and/or when the pattern of input from the operator matches or nearly matches a stored input pattern. The other operations of machine 10 may be classified in a similar manner. The maximum and/or threshold speeds and forces, as well as the pattern of inputs, may vary based on a size of machine 10 and an application thereof. As will be described in more detail below, controller 52 (e.g., module 68) may be configured to compare recorded operations of machine 10 to the pattern of operations stored in memory, and to match the current operation of machine 10 with a particular segment of the excavation cycle based on the comparison.). 

As per claim 3 GE discloses
for a particular predicted work state comprising: determining a current parameter or operation based on input signals from at least one of the one or more onboard sensors (see at least GE, para. [0021]: Load sensor 54 may be configured to generate a signal indicative of a load carried by, moved by, or otherwise bearing on machine 10. In one example, load sensor 54 is a pressure sensor associated with any one or more of cylinders 32, 36, and 38, the signal from this sensor being used to calculate a load on the corresponding cylinder that can be related to the load carried by work tool 20. & para. [0025]: For example, sensor 64 may be a pressure sensor or a rotational speed sensor. In another example, sensor 64 may be associated with operator station 18 (e.g., for example with a shift lever in operator station 18 not shown), and configured to determine a transmission gear ratio selected by the operator. Sensor 64 may alternatively embody a different type of sensor, if desired. Signals generated by sensor 64 may be directed to controller 52 for further processing.); 
predicting a next parameter or operation corresponding to the predicted work state and the determined current parameter or operation (see at least GE, para. [0027]: Based on input received from interface device 48 and engine speed sensor 62, controller 52 (e.g., module 66) may be configured to adjust fueling of powertrain 16. In particular, module 66 may be configured to determine an error value indicative of a difference between a desired engine speed (derived, for example, from a displacement position of interface device 48) and an actual engine speed (derived, for example, from the signal generated by sensor 62).); and 
generating the control signal for controlling at least the second parameter or operation of the self-propelled work vehicle based on the predicted next parameter or operation (see at least GE, para. [0036]: Controller 52 may be configured to execute instructions stored on computer readable medium to perform methods of machine control (e.g., fueling of powertrain 16) based on the past, current, and/or anticipated operations of machine 10, the total loading of machine 10, and the probability of the current operation being correctly classified. For example, when initiating raising of a fully loaded boom 28 during a classified move-to-truck segment of the excavation cycle (a situation during which speed droop of powertrain 16 normally occurs), it may be desirable to selectively increase fueling of powertrain 16 in anticipation of the speed droop to enhance machine efficiency and/or productivity.). 

As per claim 4 GE discloses
wherein the determining of a work state of the self-propelled work vehicle comprises: classifying sequences of operator commands and data from one or more onboard sensors into different predetermined work states (see at least GE, para. [0030]: Each of these maps may include a collection of data in the form of tables, graphs, and/or equations. In one example, threshold speeds associated with the start and/or end of one or more of the operations may be stored within the maps. In another example, threshold forces associated with the start and/or end of one or more of the operations may be stored within the maps. In yet another example, positions of machine 10 and/or linkages of implement system 14 may be associated with the operations and stored in the maps. In a final embodiment, a pattern of movements received via interface device 46, 48 may be related to particular operations and stored in the maps of controller 52.); 
receiving a sequence comprising at least one operator command and at least one input signal from an onboard sensors (see at least GE, para. [0031]: Controller 52 (e.g., module 68) may classify the current operation of machine 10 as one of the known segments of the excavation cycle typically performed by machine 10 based on signals received from sensors 54-60 and/or interface devices 46, 48 and based on the maps stored in memory. In some embodiments, controller 52 may classify the operation based on multiple different conditions being satisfied, for example one condition associated with the Swing motion of boom 28, one condition associated with the pivoting motion and/or force of boom 28, one condition associated with the pivoting motion and/or force of stick 34, one condition associated with the pivoting motion and/or force of work tool 20, and/or one condition associated with a pattern of input movements received from the operator via interface device 46.); and 
predicting the work state based a comparison of the received sequence to the classified sequences of operator commands and data (see at least GE, para. [0031]: For example, controller 52 may classify the current excavation operation as the dig operation or the move-to truck operation when a current Swing speed of machine 10 falls below or exceeds a percent of a maximum Swing speed, when the pivot speed falls below or exceeds a threshold speed value, when the pivot force is less or greater than a threshold value, and/or when the pattern of input from the operator matches or nearly matches a stored input pattern. The other operations of machine 10 may be classified in a similar manner. The maximum and/or threshold speeds and forces, as well as the pattern of inputs, may vary based on a size of machine 10 and an application thereof. As will be described in more detail below, controller 52 (e.g., module 68) may be configured to compare recorded operations of machine 10 to the pattern of operations stored in memory, and to match the current operation of machine 10 with a particular segment of the excavation cycle based on the comparison.).

As per claim 7 GE discloses
wherein the generated control signal is configured to control movements of the self-propelled work vehicle via the one or more ground engaging units, based on a detected position and / or orientation of at least one portion of the self-propelled work vehicle and further responsive to the one or more operator commands and the determined work state (see at least GE, para. [0035-0036]: Likewise, the total load may be affected by the current gear ratio of powertrain 16. For example, when moving slowly up a steep grade with a heavy load in a low gear range, powertrain 16 may have to produce less power than when moving faster up the same grade in a high gear range. Accordingly, controller 52 may consider the current gear ratio of powertrain 16 when determining the total load that must be overcome by the engine to cause the desired movement of machine 10. Specifically, controller 52 may adjust (e.g., scale and/or offset) the total load an amount based on the current gear ratio of power train 16... Controller 52 may be configured to execute instructions stored on computer readable medium to perform methods of machine control (e.g., fueling of powertrain 16) based on the past, current, and/or anticipated operations of machine 10, the total loading of machine 10, and the probability of the current operation being correctly classified. For example, when initiating raising of a fully loaded boom 28 during a classified move-to-truck segment of the excavation cycle (a situation during which speed droop of powertrain 16 normally occurs), it may be desirable to selectively increase fueling of powertrain 16 in anticipation of the speed droop to enhance machine efficiency and/or productivity. In contrast, when starting to lower boom 28 during a classified move-to trench segment (a situation during which speed overshoot normally occurs), it may be desirable to selectively decrease fueling before overspeed can occur. ). 

As per claim 8 GE discloses
wherein: at least one of the one or more onboard sensors is configured to generate signals representing a work load (see at least GE, para. [0021]: Load sensor 54 may be configured to generate a signal indicative of a load carried by, moved by, or otherwise bearing on machine 10.), and 
the generated control signal is configured to control an engine speed of the self-propelled work vehicle, responsive to the one or more operator commands, the determined work state, and a determined work load (see at least GE, para. [0035-0036]: Likewise, the total load may be affected by the current gear ratio of powertrain 16. For example, when moving slowly up a steep grade with a heavy load in a low gear range, powertrain 16 may have to produce less power than when moving faster up the same grade in a high gear range. Accordingly, controller 52 may consider the current gear ratio of powertrain 16 when determining the total load that must be overcome by the engine to cause the desired movement of machine 10. Specifically, controller 52 may adjust (e.g., scale and/or offset) the total load an amount based on the current gear ratio of power train 16... Controller 52 may be configured to execute instructions stored on computer readable medium to perform methods of machine control (e.g., fueling of powertrain 16) based on the past, current, and/or anticipated operations of machine 10, the total loading of machine 10, and the probability of the current operation being correctly classified. For example, when initiating raising of a fully loaded boom 28 during a classified move-to-truck segment of the excavation cycle (a situation during which speed droop of powertrain 16 normally occurs), it may be desirable to selectively increase fueling of powertrain 16 in anticipation of the speed droop to enhance machine efficiency and/or productivity. In contrast, when starting to lower boom 28 during a classified move-to trench segment (a situation during which speed overshoot normally occurs), it may be desirable to selectively decrease fueling before overspeed can occur.). 

As per claim 9 GE discloses
wherein the input signals from at least one of the one or more onboard sensors are representative of one or more of: a movement sequence for at least one of the one or more work implements (see at least GE, para. [0023]: Actuator sensors 60 may be associated with the motion of work tool 20 imparted by any one or more of cylinders 32, 36, 38 and/or swing motor 50.); a location of the self-propelled work vehicle (see at least GE, para. [0023]: a local or global coordinate position and/or speed sensor;); and a plane of a ground surface upon which the self-propelled work vehicle is supported (see at least GE, para. [0022]: Grade sensors 56, 58 may together be configured to determine a grade of a work surface 31 under machine 10. For example, each grade sensor 56, 58 may be configured to generate a signal indicative of a position and/or orientation of a particular point on machine 10 (e.g., of an intermediate point on an associated front or rear axle).). 

As per claim 10 GE discloses
wherein the operator commands are received via at least one of the one or more onboard sensors (see at least GE, para. [0025]: For example, sensor 64 may be a pressure sensor or a rotational speed sensor. In another example, sensor 64 may be associated with operator station 18 (e.g., for example with a shift lever in operator station 18 not shown), and configured to determine a transmission gear ratio selected by the operator. Sensor 64 may alternatively embody a different type of sensor, if desired. Signals generated by sensor 64 may be directed to controller 52 for further processing.). 

As per claim 11 GE discloses
wherein the operator commands are received via a user interface associated with an onboard computing device (see at least GE, para. [0017]: Interface devices 46, 48 may be embodied as joysticks, pedals, Switches, wheels, knobs, and/or any other device known in the art. Interface devices 46, 48 may be configured to generate signals that are used to control machine 10.). 

As per claim 13 GE discloses
A self-propelled work vehicle comprising: 
a plurality of ground engaging units (see at least GE, para. [0020]: As illustrated in FIG. 2, machine 10 may further include a control system 50 configured to monitor, classify, and control operations of machine 10 and work tool 20 (refer ring to FIG. 1). In particular, control system 50 may include a plurality of sensors, and a controller 52 that is in communication with the sensors; with interface devices 46, 48; and with powertrain 16. The sensors communicating with controller 52 may include a load sensor 54, a front grade sensor 56, a rear grade sensor 58, one or more actuator sensors 60, an engine speed sensor 62, a transmission sensor 64, combinations thereof, or any another sensor known in the art.); 
at least one work implement configured for controllably working terrain (see at least GE, para. [0020]: As illustrated in FIG. 2, machine 10 may further include a control system 50 configured to monitor, classify, and control operations of machine 10 and work tool 20 (refer ring to FIG. 1). In particular, control system 50 may include a plurality of sensors, and a controller 52 that is in communication with the sensors; with interface devices 46, 48; and with powertrain 16. The sensors communicating with controller 52 may include a load sensor 54, a front grade sensor 56, a rear grade sensor 58, one or more actuator sensors 60, an engine speed sensor 62, a transmission sensor 64, combinations thereof, or any another sensor known in the art.); 
one or more onboard sensors (see at least GE, para. [0020]: As illustrated in FIG. 2, machine 10 may further include a control system 50 configured to monitor, classify, and control operations of machine 10 and work tool 20 (refer ring to FIG. 1). In particular, control system 50 may include a plurality of sensors, and a controller 52 that is in communication with the sensors; with interface devices 46, 48; and with powertrain 16. The sensors communicating with controller 52 may include a load sensor 54, a front grade sensor 56, a rear grade sensor 58, one or more actuator sensors 60, an engine speed sensor 62, a transmission sensor 64, combinations thereof, or any another sensor known in the art.); and 
a controller functionally linked to at least the one or more onboard sensors and configured to ascertain a first parameter or operation of the self-propelled work vehicle (see at least GE, para. [0020]: As illustrated in FIG. 2, machine 10 may further include a control system 50 configured to monitor, classify, and control operations of machine 10 and work tool 20 (refer ring to FIG. 1). In particular, control system 50 may include a plurality of sensors, and a controller 52 that is in communication with the sensors; with interface devices 46, 48; and with powertrain 16. The sensors communicating with controller 52 may include a load sensor 54, a front grade sensor 56, a rear grade sensor 58, one or more actuator sensors 60, an engine speed sensor 62, a transmission sensor 64, combinations thereof, or any another sensor known in the art. & para. [0021]: Load sensor 54 may be configured to generate a signal indicative of a load carried by, moved by, or otherwise bearing on machine 10. In one example, load sensor 54 is a pressure sensor associated with any one or more of cylinders 32, 36, and 38, the signal from this sensor being used to calculate a load on the corresponding cylinder that can be related to the load carried by work tool 20. & para. [0025]: For example, sensor 64 may be a pressure sensor or a rotational speed sensor. In another example, sensor 64 may be associated with operator station 18 (e.g., for example with a shift lever in operator station 18 not shown), and configured to determine a transmission gear ratio selected by the operator. Sensor 64 may alternatively embody a different type of sensor, if desired. Signals generated by sensor 64 may be directed to controller 52 for further processing.), 
determine a work state of the self-propelled work vehicle, based at least in part on respective input signals from one or more onboard sensors (see at least GE, para. [0031]: Controller 52 (e.g., module 68) may classify the current operation of machine 10 as one of the known segments of the excavation cycle typically performed by machine 10 based on signals received from sensors 54-60 and/or interface devices 46, 48 and based on the maps stored in memory. In some embodiments, controller 52 may classify the operation based on multiple different conditions being satisfied, for example one condition associated with the Swing motion of boom 28, one condition associated with the pivoting motion and/or force of boom 28, one condition associated with the pivoting motion and/or force of stick 34, one condition associated with the pivoting motion and/or force of work tool 20, and/or one condition associated with a pattern of input movements received from the operator via interface device 46. For example, controller 52 may classify the current excavation operation as the dig operation or the move-to truck operation when a current Swing speed of machine 10 falls below or exceeds a percent of a maximum Swing speed, when the pivot speed falls below or exceeds a threshold speed value, when the pivot force is less or greater than a threshold value, and/or when the pattern of input from the operator matches or nearly matches a stored input pattern.), and 
generate a control signal for controlling at least a second parameter or operation of the self-propelled work vehicle, responsive to the ascertained first parameter or operation and the determined work state (see at least GE, para. [0036]: Controller 52 may be configured to execute instructions stored on computer readable medium to perform methods of machine control (e.g., fueling of powertrain 16) based on the past, current, and/or anticipated operations of machine 10, the total loading of machine 10, and the probability of the current operation being correctly classified. For example, when initiating raising of a fully loaded boom 28 during a classified move-to-truck segment of the excavation cycle (a situation during which speed droop of powertrain 16 normally occurs), it may be desirable to selectively increase fueling of powertrain 16 in anticipation of the speed droop to enhance machine efficiency and/or productivity. In contrast, when starting to lower boom 28 during a classified move-to trench segment (a situation during which speed overshoot normally occurs), it may be desirable to selectively decrease fueling before overspeed can occur. ). 

As per claim 14 GE discloses
further comprising a user interface configured to enable user entry of operator commands regarding the first parameter or operation of the self-propelled work vehicle (see at least GE, para. [0017]: Interface devices 46, 48 may be embodied as joysticks, pedals, Switches, wheels, knobs, and/or any other device known in the art. Interface devices 46, 48 may be configured to generate signals that are used to control machine 10.), 
wherein the controller is configured to ascertain the first parameter or operation of the self-propelled work vehicle from the operator commands (see at least GE, para. [0018]: This signal may be then be used to actuate any one or more of hydraulic cylinders 32, 36, 38: Swing motor 44; and/or the traction motors discussed above. In this same example, interface device 48 may be a pedal, a Switch, or a pedal/switch combination that functions to set a desired speed for powertrain 16. That is, the signal generated by interface device 48 may be indicative of a desired rotational speed of powertrain 16 (e.g., an engine speed) that should be maintained during completion of the excavation work cycle. As the actual speed of powertrain 16 deviates from the desired speed, the amount of fuel delivered to powertrain 16 may be automatically adjusted in an amount based on the deviation.). 

As per claim 15 GE discloses
wherein the work state of the self-propelled work vehicle is determined at least in part by: 
classifying sequences of data from one or more onboard sensors into different predetermined work states (see at least GE, para. [0029]: The current operation of machine 10 may be classified by controller 52 (e.g., by module 68) as a particular segment of the repetitive excavation cycle discussed above. For example, the current operation may be classified as one of a dig segment, a move-to-truck segment, a dump segment, and a move-to-trench segment. It is contemplated, however, that controller 52 may alternatively classify the current operation of machine 10 as another segment known in the art (e.g., a segment associated with a haul truck cycle or a dozing cycle), if desired.); 
receiving input signals from at least one of the one or more onboard sensors (see at least GE, para. [0031]: Controller 52 (e.g., module 68) may classify the current operation of machine 10 as one of the known segments of the excavation cycle typically performed by machine 10 based on signals received from sensors 54-60 and/or interface devices 46, 48 and based on the maps stored in memory. In some embodiments, controller 52 may classify the operation based on multiple different conditions being satisfied, for example one condition associated with the Swing motion of boom 28, one condition associated with the pivoting motion and/or force of boom 28, one condition associated with the pivoting motion and/or force of stick 34, one condition associated with the pivoting motion and/or force of work tool 20, and/or one condition associated with a pattern of input movements received from the operator via interface device 46.); and 
predicting the work state based a comparison of the received input signals to the classified sequences of data (see at least GE, para. [0031]: For example, controller 52 may classify the current excavation operation as the dig operation or the move-to truck operation when a current Swing speed of machine 10 falls below or exceeds a percent of a maximum Swing speed, when the pivot speed falls below or exceeds a threshold speed value, when the pivot force is less or greater than a threshold value, and/or when the pattern of input from the operator matches or nearly matches a stored input pattern. The other operations of machine 10 may be classified in a similar manner. The maximum and/or threshold speeds and forces, as well as the pattern of inputs, may vary based on a size of machine 10 and an application thereof. As will be described in more detail below, controller 52 (e.g., module 68) may be configured to compare recorded operations of machine 10 to the pattern of operations stored in memory, and to match the current operation of machine 10 with a particular segment of the excavation cycle based on the comparison.). 

As per claim 16 GE discloses
wherein the controller is configured for a particular predicted work state to: determine a current parameter or operation based on input signals from at least one of the one or more onboard sensors (see at least GE, para. [0021]: Load sensor 54 may be configured to generate a signal indicative of a load carried by, moved by, or otherwise bearing on machine 10. In one example, load sensor 54 is a pressure sensor associated with any one or more of cylinders 32, 36, and 38, the signal from this sensor being used to calculate a load on the corresponding cylinder that can be related to the load carried by work tool 20. & para. [0025]: For example, sensor 64 may be a pressure sensor or a rotational speed sensor. In another example, sensor 64 may be associated with operator station 18 (e.g., for example with a shift lever in operator station 18 not shown), and configured to determine a transmission gear ratio selected by the operator. Sensor 64 may alternatively embody a different type of sensor, if desired. Signals generated by sensor 64 may be directed to controller 52 for further processing.); 
predict a next parameter or operation corresponding to the predicted work state and the determined current parameter or operation (see at least GE, para. [0027]: Based on input received from interface device 48 and engine speed sensor 62, controller 52 (e.g., module 66) may be configured to adjust fueling of powertrain 16. In particular, module 66 may be configured to determine an error value indicative of a difference between a desired engine speed (derived, for example, from a displacement position of interface device 48) and an actual engine speed (derived, for example, from the signal generated by sensor 62).); and 
generate the control signal for controlling at least the second parameter or operation of the self-propelled work vehicle based on the predicted next parameter or operation (see at least GE, para. [0036]: Controller 52 may be configured to execute instructions stored on computer readable medium to perform methods of machine control (e.g., fueling of powertrain 16) based on the past, current, and/or anticipated operations of machine 10, the total loading of machine 10, and the probability of the current operation being correctly classified. For example, when initiating raising of a fully loaded boom 28 during a classified move-to-truck segment of the excavation cycle (a situation during which speed droop of powertrain 16 normally occurs), it may be desirable to selectively increase fueling of powertrain 16 in anticipation of the speed droop to enhance machine efficiency and/or productivity.). 

As per claim 17 GE discloses
wherein the work state of the self-propelled work vehicle is determined at least in part by: classifying sequences of operator commands and data from one or more onboard sensors into different pre-determined work states (see at least GE, para. [0030]: Each of these maps may include a collection of data in the form of tables, graphs, and/or equations. In one example, threshold speeds associated with the start and/or end of one or more of the operations may be stored within the maps. In another example, threshold forces associated with the start and/or end of one or more of the operations may be stored within the maps. In yet another example, positions of machine 10 and/or linkages of implement system 14 may be associated with the operations and stored in the maps. In a final embodiment, a pattern of movements received via interface device 46, 48 may be related to particular operations and stored in the maps of controller 52.); 
receiving a sequence comprising at least one operator command and at least one input signal from an onboard sensors (see at least GE, para. [0031]: Controller 52 (e.g., module 68) may classify the current operation of machine 10 as one of the known segments of the excavation cycle typically performed by machine 10 based on signals received from sensors 54-60 and/or interface devices 46, 48 and based on the maps stored in memory. In some embodiments, controller 52 may classify the operation based on multiple different conditions being satisfied, for example one condition associated with the Swing motion of boom 28, one condition associated with the pivoting motion and/or force of boom 28, one condition associated with the pivoting motion and/or force of stick 34, one condition associated with the pivoting motion and/or force of work tool 20, and/or one condition associated with a pattern of input movements received from the operator via interface device 46.); and 
predicting the work state based a comparison of the received sequence to the classified sequences of opera tor commands and data (see at least GE, para. [0031]: For example, controller 52 may classify the current excavation operation as the dig operation or the move-to truck operation when a current Swing speed of machine 10 falls below or exceeds a percent of a maximum Swing speed, when the pivot speed falls below or exceeds a threshold speed value, when the pivot force is less or greater than a threshold value, and/or when the pattern of input from the operator matches or nearly matches a stored input pattern. The other operations of machine 10 may be classified in a similar manner. The maximum and/or threshold speeds and forces, as well as the pattern of inputs, may vary based on a size of machine 10 and an application thereof. As will be described in more detail below, controller 52 (e.g., module 68) may be configured to compare recorded operations of machine 10 to the pattern of operations stored in memory, and to match the current operation of machine 10 with a particular segment of the excavation cycle based on the comparison.).

As per claim 19 GE discloses
wherein: at least one of the one or more onboard sensors is configured to generate signals representing a work load (see at least GE, para. [0021]: Load sensor 54 may be configured to generate a signal indicative of a load carried by, moved by, or otherwise bearing on machine 10.), and 
the generated control signal is configured to control an engine speed of the self-propelled work vehicle, responsive to the one or more operator commands, the determined work state, and a determined work load (see at least GE, para. [0035-0036]: Likewise, the total load may be affected by the current gear ratio of powertrain 16. For example, when moving slowly up a steep grade with a heavy load in a low gear range, powertrain 16 may have to produce less power than when moving faster up the same grade in a high gear range. Accordingly, controller 52 may consider the current gear ratio of powertrain 16 when determining the total load that must be overcome by the engine to cause the desired movement of machine 10. Specifically, controller 52 may adjust (e.g., scale and/or offset) the total load an amount based on the current gear ratio of power train 16... Controller 52 may be configured to execute instructions stored on computer readable medium to perform methods of machine control (e.g., fueling of powertrain 16) based on the past, current, and/or anticipated operations of machine 10, the total loading of machine 10, and the probability of the current operation being correctly classified. For example, when initiating raising of a fully loaded boom 28 during a classified move-to-truck segment of the excavation cycle (a situation during which speed droop of powertrain 16 normally occurs), it may be desirable to selectively increase fueling of powertrain 16 in anticipation of the speed droop to enhance machine efficiency and/or productivity. In contrast, when starting to lower boom 28 during a classified move-to trench segment (a situation during which speed overshoot normally occurs), it may be desirable to selectively decrease fueling before overspeed can occur.). 

As per claim 20 GE discloses
wherein the input signals from at least one of the one or more onboard sensors are representative of one or more of: a movement sequence for at least one of the one or more work implements (see at least GE, para. [0023]: Actuator sensors 60 may be associated with the motion of work tool 20 imparted by any one or more of cylinders 32, 36, 38 and/or swing motor 50.); 
a location of the self-propelled work vehicle (see at least GE, para. [0023]: a local or global coordinate position and/or speed sensor;); and 
a plane of a ground surface upon which the self-propelled work vehicle is supported (see at least GE, para. [0022]: Grade sensors 56, 58 may together be configured to determine a grade of a work surface 31 under machine 10. For example, each grade sensor 56, 58 may be configured to generate a signal indicative of a position and/or orientation of a particular point on machine 10 (e.g., of an intermediate point on an associated front or rear axle).).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GE, in view of US 2016/0258128A1 (“Nakamura”).
As per claim 5 GE does not explicitly disclose
wherein the generated control signal is configured to control movements of at least one work implement, based on a detected position of the at least one work implement and further responsive to the one or more operator commands and the determined work state. 
Nakamura teaches
wherein the generated control signal is configured to control movements of at least one work implement, based on a detected position of the at least one work implement and further responsive to the one or more operator commands and the determined work state (see at least Nakamura, para. [0034]: The trace generation controller 25 includes a setting value storage unit 51 that stores setting values regarding trace generation input by the operator by the operator interface 27, a bucket position detection unit 53 that detects a current position of the bucket 15, on the basis of the angle information of the front mechanism 12 output from the angle sensors 30b to 30d, and a load detection unit 60 that detects a load acting on the bucket 15, on the basis of the pressure information of the cylinders 19 to 21 output from the pressure sensors 36a to 36f and the bucket position output from the bucket position detection unit 53. & para. [0036]: The trace generation controller 25 further includes an operation switching unit 54 that determines whether an operation is executed automatically or is executed manually, on the basis of the control command of the operator output from the control lever 26 and the setting value of the operator interface 27, and adjusts an output of a lever operation amount and a trace following control unit 80 that operates a drive operation amount of the bucket 15, on the basis of the generated trace output from the trace storage unit 73, the current position of the bucket output from the bucket position detection unit 53, and the lever operation amount output from the operation switching unit 54. The trace following control unit 80 includes a position difference operation unit 81 that operates a position difference to be a difference of the generated trace output from the trace storage unit 73 and the current position of the bucket output from the bucket position detection unit 53 and an operation amount operation unit 82 that operates control amounts of the cylinders 19 to 21, on the basis of the position difference output from the position difference operation unit 81 and the lever operation amount output from the operation Switching unit 54, and outputs an operation amount of the hydraulic control valve 42 to drive the cylinders 19 to 21.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GE to incorporate the teaching of wherein the generated control signal is configured to control movements of at least one work implement, based on a detected position of the at least one work implement and further responsive to the one or more operator commands and the determined work state of Nakamura in order to raise working efficiency while generating a trace in which an excavation amount is almost constant (see at least Nakamura, para. [0008]).

As per claim 6 GE discloses
wherein the one or more operator commands relate to at least swing operation commands regarding the at least one work implement (see at least GE, para. [0018]: For example, interface device 46 may be a joystick that, when displaced from a neutral position, creates a signal indicative of a desired machine or tool speed or force in a particular direction. This signal may be then be used to actuate any one or more of hydraulic cylinders 32, 36, 38: Swing motor 44; and/or the traction motors discussed above.), and 
control signals are generated for controlling movements of at least a boom and an arm associated with the swing operation, further responsive to the determined work state (see at least GE, para. [0014]: Machine 10 may include, among other things, an implement system 14, a powertrain 16, and an operator station 18 for manual control of implement system 14 and powertrain 16. Implement system 14 may be driven by powertrain 16 to repetitively move a work tool 20 between a dig location 22 within a trench and a dump location 24 over haul vehicle 12 during completion of a particular excavation or duty cycle. It is contemplated, however, that implement system 14 may be configured to move work tool 20 in another manner during a different excavation cycle, if desired. & para. [0031]: In some embodiments, controller 52 may classify the operation based on multiple different conditions being satisfied, for example one condition associated with the Swing motion of boom 28, one condition associated with the pivoting motion and/or force of boom 28, one condition associated with the pivoting motion and/or force of stick 34, one condition associated with the pivoting motion and/or force of work tool 20, and/or one condition associated with a pattern of input movements received from the operator via interface device 46. For example, controller 52 may classify the current excavation operation as the dig operation or the move-to truck operation when a current Swing speed of machine 10 falls below or exceeds a percent of a maximum Swing speed, when the pivot speed falls below or exceeds a threshold speed value, when the pivot force is less or greater than a threshold value, and/or when the pattern of input from the operator matches or nearly matches a stored input pattern.).

As per claim 18 GE discloses
movements of the self-propelled work vehicle via the one or more ground engaging units, based on a detected position and / or orientation of at least one portion of the self-propelled work vehicle and further responsive to the one or more operator commands and the determined work state (see at least GE, para. [0035-0036]: Likewise, the total load may be affected by the current gear ratio of powertrain 16. For example, when moving slowly up a steep grade with a heavy load in a low gear range, powertrain 16 may have to produce less power than when moving faster up the same grade in a high gear range. Accordingly, controller 52 may consider the current gear ratio of powertrain 16 when determining the total load that must be overcome by the engine to cause the desired movement of machine 10. Specifically, controller 52 may adjust (e.g., scale and/or offset) the total load an amount based on the current gear ratio of power train 16... Controller 52 may be configured to execute instructions stored on computer readable medium to perform methods of machine control (e.g., fueling of powertrain 16) based on the past, current, and/or anticipated operations of machine 10, the total loading of machine 10, and the probability of the current operation being correctly classified. For example, when initiating raising of a fully loaded boom 28 during a classified move-to-truck segment of the excavation cycle (a situation during which speed droop of powertrain 16 normally occurs), it may be desirable to selectively increase fueling of powertrain 16 in anticipation of the speed droop to enhance machine efficiency and/or productivity. In contrast, when starting to lower boom 28 during a classified move-to trench segment (a situation during which speed overshoot normally occurs), it may be desirable to selectively decrease fueling before overspeed can occur. ). 
However GE does not explicitly disclose
wherein the generated control signal is configured to control one or more of: movements of at least one work implement, based on a detected position of the at least one work implement and further responsive to the one or more operator commands and the determined work state.
Nakamura teaches
wherein the generated control signal is configured to control one or more of: movements of at least one work implement, based on a detected position of the at least one work implement and further responsive to the one or more operator commands and the determined work state (see at least Nakamura, para. [0034]: The trace generation controller 25 includes a setting value storage unit 51 that stores setting values regarding trace generation input by the operator by the operator interface 27, a bucket position detection unit 53 that detects a current position of the bucket 15, on the basis of the angle information of the front mechanism 12 output from the angle sensors 30b to 30d, and a load detection unit 60 that detects a load acting on the bucket 15, on the basis of the pressure information of the cylinders 19 to 21 output from the pressure sensors 36a to 36f and the bucket position output from the bucket position detection unit 53. & para. [0036]: The trace generation controller 25 further includes an operation switching unit 54 that determines whether an operation is executed automatically or is executed manually, on the basis of the control command of the operator output from the control lever 26 and the setting value of the operator interface 27, and adjusts an output of a lever operation amount and a trace following control unit 80 that operates a drive operation amount of the bucket 15, on the basis of the generated trace output from the trace storage unit 73, the current position of the bucket output from the bucket position detection unit 53, and the lever operation amount output from the operation switching unit 54. The trace following control unit 80 includes a position difference operation unit 81 that operates a position difference to be a difference of the generated trace output from the trace storage unit 73 and the current position of the bucket output from the bucket position detection unit 53 and an operation amount operation unit 82 that operates control amounts of the cylinders 19 to 21, on the basis of the position difference output from the position difference operation unit 81 and the lever operation amount output from the operation Switching unit 54, and outputs an operation amount of the hydraulic control valve 42 to drive the cylinders 19 to 21.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GE to incorporate the teaching of wherein the generated control signal is configured to control one or more of: movements of at least one work implement, based on a detected position of the at least one work implement and further responsive to the one or more operator commands and the determined work state of Nakamura in order to raise working efficiency while generating a trace in which an excavation amount is almost constant (see at least Nakamura, para. [0008]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GE, in view of US 2017/0298592A1 (“Akanda”).
As per claim 12 GE does not explicitly disclose
wherein one or more further operator commands via the user interface selectively enable or disable the generated control signal for controlling at least the second parameter or operation of the self-propelled work vehicle. 
Akanda teaches
wherein one or more further operator commands via the user interface selectively enable or disable the generated control signal for controlling at least the second parameter or operation of the self-propelled work vehicle (see at least Akanda, para. [0047]: FIG. 11 illustrates a method 510a performed by the controller 220 to determine whether an override condition exists according to one embodiment. In some embodiments, the controller 200 determines whether one or more different types of override conditions exists. For example, as illustrated in FIG. 11, the controller 200 may determine whether an operator-intervention override exists (at block 525). This type of override implies that the operator of the shovel 10 has selected to manually control the tilt of the bucket 34 (through manual control of the pivot actuator 36). In some embodiments, the operator may make this selection by selecting a selection mechanism, such as a button included in an operator cab, that deactivates automatic tilt control. Alternatively or in addition, an operator may set a minimum tilt reference within the system configuration parameter file that allows the operator manually control tilt. Accordingly, as illustrated in FIG. 11, the controller 200 may suspend the method 500 in response to detecting the existence of an operator-intervention override. ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GE to incorporate the teaching of wherein one or more further operator commands via the user interface selectively enable or disable the generated control signal for controlling at least the second parameter or operation of the self-propelled work vehicle of Akanda in order to assist an operator during particular digging conditions or work cycles (see at least Akanda, para. [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668